EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with William Kidd (Reg. No. 31,772) on March 16, 2021.

Please amend the claims as follows:

1.	(Currently Amended) A method at a network node for configuring a cluster for a terminal device in a wireless network, wherein the terminal device establishesmultiple concurrent connections to at least one network node in the cluster, the method comprising:
dynamicallyenabling a multi-connectivity configuration of the cluster at least based on a service type for the terminal device, in which the service type is defined based on a requirement on Quality of Service (QoS) for the terminal device, such that when a required QoS for the terminal device transitions below a first threshold, a number of the multiple concurrent connections is decreased, and when a required QoS for the terminal device transitions above a second threshold, a number of the multiple concurrent connections is increased, wherein when the terminal device is being deployed in an area of the wireless network having a high radio link failure area or a high speed area,enabled further based on deployment of the terminal device in the area of the wireless network; and
informing the terminal device of theenabled multi-connectivity configuration so that connectivity of the terminal device in the cluster is adapted to theenabled multi-connectivity configuration.

2.	(Currently Amended) The method according to claim 1, wherein dynamicallyenabling the multi-connectivity configuration of the cluster further comprises adjusting at least one of the following:
one or more of a set of parameters for adding or removing a connection into or from the cluster;
one or more of a set of parameters for switching between the concurrent connections for transmission; and


3.	(Currently Amended) The method according to claim 1, wherein dynamicallyenabling the multi-connectivity configuration of the cluster is further based on
a traffic load of the at least one network node.

4.	(Original) The method according to claim 3, wherein the traffic load is indicated by at least one of the following:
a number of active terminal devices under the at least one network node;
a ratio of an overlapped cluster;
a fraction of radio resources that is not scheduled during a predetermined time period at each of the at least one network node; and
how full a buffer at each of the at least one network node is.

5.	(Cancelled) 

6.	(Currently Amended) The method according to claim 1, further comprising:
informing at least one network node other than said network node, to which the terminal device establishes a connection based on the enabled configuration.

7.	(Currently Amended) The method according to claim 1, wherein the enabling the multi-connectivity configuration of the cluster is specific to a network node serving the terminal device, to the terminal device, or to traffic of the terminal device.
enabling the multi-connectivity configuration of the cluster comprises disabling the cluster for the terminal device.

9.	(Currently Amended)  A method at a terminal device in a wireless network to communicate with at least one network node in a cluster, the method comprising:
establishing multiple concurrent connections to the at least one network node in the cluster[[;]] by:
receiving information with regard to an enabled multi-connectivity configuration of the cluster from one of the at least one network node, wherein the enabled multi-connectivity configuration is at least based on a service type for the terminal device, in which the service type is defined based on a requirement on Quality of Service (QoS) for the terminal device, such that when a required QoS for the terminal device transitions below a first threshold, a number of the multiple concurrent connections is decreased, and when a required QoS for the terminal device transitions above a second threshold, a number of the multiple concurrent connections is increased, wherein when the terminal device is being deployed in an area of the wireless network having a high radio link failure area or a high speed area, 
adapting connectivity of the terminal device in the cluster to the enabled multi-connectivity configuration.

10.	(Currently Amended) The method according to claim 9, wherein the enabled multi-connectivity configuration of the cluster further comprises adjustment by at least one of the following:

one or more of a set of parameters for switching between the concurrent connections for transmission; and
one or more of a set of parameters for cluster head re-allocation.

11.	(Currently Amended) The method according to claim 9, wherein the enabled multi-connectivity configuration of the cluster is further based on
a traffic load of the at least one network node.

12.	(Currently Amended) A terminal device in a wireless network to communicate with at least one network node in a cluster comprising:
a processor; and
a memory containing instructions which, when executed by the processor, cause the terminal device to[[:]] establishmultiple concurrent connections to the at least one network node in the cluster[[;]] by performing operations to:
receive information with regard to an enabled multi-connectivity configuration from one of the at least one network node, wherein the enabled multi-connectivity configuration is at least based on a service type for the terminal device, in which the service type is defined based on a requirement on Quality of Service (QoS) for the terminal device, such that when a required QoS for the terminal device transitions below a first threshold, a number of the multiple concurrent connections is decreased, and when a required QoS for the terminal device transitions above a second threshold, a number of the multiple concurrent connections is increased, wherein when the terminal device is being deployed in an area of the wireless network having a high radio link failure area or a high speed area, enabled further based on deployment of the terminal device in the area of the wireless network; and
adapt connectivity of the terminal device in the cluster to the enabled multi-connectivity configuration.

13.	(Currently Amended) The terminal device according to claim 12, wherein the enabled multi-connectivity configuration of the cluster further comprises adjustment by at least one of the following:
one or more of a set of parameters for adding or removing a connection into or from the cluster;
one or more of a set of parameters for switching between the concurrent connections for transmission; and
one or more of a set of parameters for cluster head re-allocation.

14.	(Currently Amended) The terminal device according to claim 12, wherein the enabled multi-connectivity configuration of the cluster is further based on
a traffic load of the at least one network node.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “dynamically enabling a multi-connectivity configuration of the cluster at least based on a service type for the terminal device, in which the service type is defined based on a requirement on Quality of Service (QoS) for the terminal device, such that when a required QoS for the terminal device transitions below a first threshold, a number of the multiple concurrent connections is decreased, and when a required QoS for the terminal device transitions above a second threshold, a number of the multiple concurrent connections is increased, wherein when the terminal device is being deployed in an area of the wireless network having a high radio link failure area or a high speed area, a number of concurrent connections for the terminal device is enabled further based on deployment of the terminal device in the area of the wireless network; and informing the terminal device of the enabled multi-connectivity configuration so that connectivity of the terminal device in the cluster is adapted to the enabled multi-connectivity configuration.”  Independent claims 9 and 12 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Gupta et al. (US 2016/0143046) teaches when a required QoS for the terminal device transitions below a first threshold, a number of the multiple concurrent connections is decreased, and when a required QoS for the terminal device transitions above a second threshold, a number of the multiple concurrent connections is increased (See pages 3-4 of the Office Action dated 12/17/2020).  Gupta does not teach “wherein when the terminal device is being deployed in an area of the wireless network having a high radio link failure area or a high speed area, a number of concurrent connections for the terminal device is enabled further based on deployment of the terminal device in the area of the wireless network”.
deactivating carrier aggregation (multi-connectivity) based on the UE being in a high mobility state (See pages 9-10 of the Office Action dated 12/17/2020).  In contrast, independent claims 1, 9 and 12 recite enabling multiple connections based on the terminal device being deployed in a high radio link failure area or a high speed area.
Thus, the prior art of record does not teach or suggest the whole of the invention of independent claims 1, 9 and 12.  Accordingly, Claims 1-4 and 6-14 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478